*....:...*
?   ‘~ :::
.            OFFICE   OF THE   AtrORNEY          GENERAL   OF   TEXAS

                                   AUSTIN
3
                                                                       224




eimw in the awunt        ap   ’ riatadfromtbewmiralmnd
for lt&sd       pos.ltione. % ‘: 8 the tq#slaturs ham item=
i&ad four proft?more of botany axxiba~terlologyat
$4,4oUit.00,  $4,000.oa, $3raoo.o~and n~oo.00, and five
proieciworsof geology at $6,600.00,$3roo~ .oo , $3 ,a30 230,
$3*6Oii.W ami $3#4W&d.          ItIwas, vo tA.lnlc,     oora.nly
not tilebtiintor tJleLe&iulaturethatfn #%plo@ag 3p
nddttional profewar in the bokup dqsrtment,                the fdan-
Uty of the rr~icen ronflcrcdwith thoaierundamxl               by me
holclingan 1tewil2ed     pJsitlon ln that departwnt tidght        be
ig;aoe8d,u* theealary p&l thbcadditioxlalj~oS@aoar                OS
botany be Sixexlat the highest wtttorfzed for a proiaeo-
or oigeolqgy en thsgoundthatboth                   pnsitiom~versthow
of professor, tbeugh onetmaheo aJlitt0reataitbjaotf+rom
the oth6r. aiaiuwitj          ia 000 ch8rwtaristio        18 not
emou#~ 8b-sllarity      in csoh of the oesential parts la re-
           Me   salary authoria8dis that authocftodfor the
~i,pEL wklch the a&UtlollPj.            po8itionPoet abarly refm6-
blesi in Its   eoefmtial c&araiMristfw.
          .Zn the Departwnt of’spewh of the Univerdty
of l'exas thoue is one lterrdcad
                               position US %wi%ruso~,
at $3aofl .oo pes year-   An additIona Proft38sorof Speeob
oan~epaldnotmcwethan        $34wo.o0 peryearfrmofirmral
uund itw    or parts OS ffw    trwef0rred. The wpplaImslt=
ing or euch salary rreaother fund8 is grpr8rn4wl by the
prottaione of'thoSL%tparaerrph of Se~tZco~ abmo
qllotad.  xn nc erer~tway an addltlonaln-oresieor or
~~eobbspa;tdfi~aayih~~~sProrethon~?bc
paid une bold&~ the iteatlmadyosltition of PreSaesk~ OS
spweh.